F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     February 22, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                     No. 05-1491
          v.                                             (D. Colorado)
 R UBEN ZA RA G O ZA ,                           (D.C. No. 04-CR-496-M SK)

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, M cW ILLIAM S, and HA RTZ, Circuit Judges.


      Ruben Zaragoza was indicted on December 7, 2004, in the United States

District Court for the D istrict of Colorado on one count of possession of a firearm

by a convicted felon, see 18 U.S.C. § 922(g)(1), and one count of possession of a

firearm by a fugitive from justice, see id. § 922(g)(2). He pleaded guilty to the

first count in accordance with a plea agreement that required the government to

dismiss the second count, move for a reduction in his offense level under United

States Sentencing Guidelines § 3E1.1(b) (acceptance of responsibility), and



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
recommend that he be sentenced at the bottom of the applicable Guidelines range.

The district court sentenced him on October 28, 2005, to 30 months’

im prisonment. O n appeal he argues that he should have been given a below-

Guidelines sentence of 24 months’ imprisonment. W e have jurisdiction under 28

U.S.C. § 1291 and affirm.

I.    B AC KGR OU N D

      In 1995 M r. Zaragoza was sentenced to prison in Utah for issuing bad

checks and sexual abuse of a child. After being paroled in 1999 he served three

additional prison terms for parole violations. In M ay 2004 he absconded from a

comm unity corrections center where he was under parole supervision. Colorado

law-enforcement officers received information in October 2004 that he was

residing in Calhan, Colorado, and working at a bowling alley there. The owner of

the bowling alley, M s. Allie Brooks-Sawyer, had also hired him to work on her

ranch doing yard work and helping her care for her horses. M s. Brooks-Sawyer

had borrowed a shotgun and given it to him to protect her horses from mountain

lion attacks. He used it to kill rabbits and stored it under the bed in his bedroom

at the ranch home. The officers who arrested M r. Zaragoza found the gun during

a search of the bedroom.

      The presentence report computed an offense level of 17 and a criminal

history in Category IV, resulting in a Guidelines sentencing range of 37-46

months’ imprisonment. But the district court found that Category IV

                                         -2-
overrepresented the seriousness of his previous offenses and lowered his criminal

history for sentencing purposes to Category III, reducing the Guidelines range to

30-37 months.

      At sentencing, M r. Zaragoza contended that the facts surrounding his crime

justified a sentence below the G uidelines range. He claimed that he did not ow n

the gun in question, that he used it exclusively on M s. Brook-Sawyer’s property

to hunt rabbits and protect horses from mountain lions, and that his offense was

unlike most others involving felons possessing weapons. The district court

rejected these arguments, noting that (1) M r. Zaragoza was being compensated for

unlaw fully possessing a gun in his w ork, and (2) he had absconded from parole

and was a fugitive at the time of his arrest. The court imposed a sentence of 30

months’ imprisonment.

II.   D ISC USSIO N

      M r. Zaragoza challenges the reasonableness of his sentence. See United

States v. Booker, 543 U.S. 220, 261 (2005) (reviewing sentences for

unreasonableness). “[T]he reasonableness standard of review set forth in Booker

necessarily encompasses both the reasonableness of the length of the sentence, as

well as the method by which the sentence was calculated.” United States v.

Kristl, 437 F.3d 1050, 1055 (10th Cir. 2006) (emphasis omitted).

“Reasonableness review is guided by the factors set forth in 18 U.S.C. § 3553(a),

which include the nature of the offense and characteristics of the defendant, as

                                        -3-
well as the need for the sentence to reflect the seriousness of the crime, to provide

adequate deterrence, to protect the public, and to provide the defendant with

needed training or treatment.” Id. at 1053 (internal citation omitted). W e review

the district court’s “factual findings for clear error and legal determinations de

novo.” Id. at 1054.

       W e reject M r. Zaragoza’s argument that the sentence was unreasoned. The

district court explicitly considered the factors in 18 U.S.C. § 3553(a). It heard

and rejected M r. Zaragoza’s argument that he should receive a lower sentence.

W e see no error in the manner by which the district court sentenced

M r. Zaragoza.

       W e also reject M r. Zaragoza’s claim that the sentence was unreasonably

long. The sentence was within the Guidelines range. Although there were some

extenuating factors, the sentence was quite appropriate for someone who had

violated his state parole on three occasions and was a fugitive from justice at the

time of his arrest.

III.   C ON CLU SIO N

       W e AFFIRM the judgment of the district court. W e GRANT M s. Kathleen

Torres’s motion to w ithdraw as appellate counsel for the U nited States.

                                                Entered for the Court

                                                Harris L Hartz
                                                Circuit Judge



                                          -4-